 



EXHIBIT 10.2

EQUITY OFFICE PROPERTIES TRUST

FIRST AMENDED AND RESTATED

1997 SHARE OPTION AND SHARE AWARD PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SECTION     Page 1.   Purposes     1   2.   Administration     1  
3.   Participation     2   4.   Shares Subject to the Plan     3   5.   Share
Awards     3   6.   Share Options     5   7.   Share Appreciation Rights     7  
8.   Dividend Equivalents     10   9.   Withholding     10   10.   Compliance
with Applicable Laws and Policies     10   11.   Transferability     11   12.  
Service and Shareholder Status     11   13.   Adjustments to Number of Shares
Subject to the Plan and to Terms of Options, SARs and Dividend Equivalents    
11   14.   Agreement with Company     12   15.   Term of Plan     12   16.  
Amendment and Termination of Plan     12   17.   Headings, References and
Construction     12  

 



--------------------------------------------------------------------------------



 



EQUITY OFFICE PROPERTIES TRUST

1997 SHARE OPTION AND SHARE AWARD PLAN

(As Amended and Restated Effective May 20, 2003)

     1.     Purposes. The Equity Office Properties Trust 1997 Share Option and
Share Award Plan (the “Plan”) was established by Equity Office Properties Trust,
a Maryland real estate investment trust (the “Company”), to secure for the
Company and its shareholders the benefits arising from capital ownership by
those key employees, officers, trustees and consultants of the Company and its
Related Companies who are and will be responsible for its future growth and
continued success. The term “Related Company” means Equity Office Properties
Management Corp. and each other company determined by the Committee (as defined
below) from time to time and set forth on Exhibit A hereto, as it may be
amended. The Plan has been amended from time to time and is hereby restated to
incorporate all amendments previously made.

          The Plan will provide a means whereby such individuals may receive:
(a) authorized common shares of beneficial interest of the Company (“Shares”),
subject to conditions and restrictions described herein and otherwise determined
by the Committee (“Share Awards”); (b) options to purchase Shares (“Options”);
(c) Share Appreciation Rights (“SARs”) in tandem with or independent of Options;
or (d) dividend equivalent rights with respect to Shares (“Dividend
Equivalents”).

     2.     Administration. (a) The authority to manage and control the
operation and administration of the Plan shall be vested in a Committee (the
“Committee”) consisting of two or more members of the Board of Trustees of the
Company (the “Board”), each of whom is a “Non-Employee Director” as such term is
defined in Section 16b-3(b)(3)(i) of the General Rules and Regulations
promulgated under the Securities Exchange Act of 1934 (the “Act”) (and, in
addition, with respect to any grant of an Option or SAR, or the determination of
conditions and restrictions intended to make the grant or award subject thereto
constitute “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Internal Revenue Code, as amended (“Code”), such
grant, award or determination is made by a Committee consisting of two or more
“outside directors” as such term is defined in Treasury Regulation Section
1.162-27(e)(3)), who shall be appointed, and may be removed, by such Board. Any
interpretation of the Plan by the Committee and any decision made by the
Committee on any other matter within its discretion is final and binding on all
persons. No member of the Committee shall be liable for any action or
determination made with respect to the Plan.

          (b) The day-to-day administration of the Plan may be carried out by an
Option Coordinator designated by the Chief Legal Counsel of the Company.

1



--------------------------------------------------------------------------------



 



     3. Participation.

          (a) Generally. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate from time to time the employees,
officers, trustees and consultants of the Company and its Related Companies to
whom Share Awards, Options, SARs or Dividend Equivalents are to be granted
(“Grantees” and individually, a “Grantee”), the terms of such grants and the
number of Shares subject to such grants. Notwithstanding the foregoing, the
maximum number of Shares with respect to which Options and SARs may be granted
during any calendar year to any Grantee is 1,000,000 Shares. Where deemed
necessary by the Chief Legal Counsel of the Company, the rights, powers and
authorities of the Committee may be exercised by the Board.

          (b) Board of Trustees. Board and Committee fees paid to each Trustee
shall, unless the Committee otherwise determines, be payable in Share Awards
issued under the Plan having a Grant Value (as defined in subparagraph (d)
below) as of the date the fees are payable equal to the amount of such fees. A
Trustee who is not otherwise a Grantee shall become a Grantee on the first date
on which the Trustee is awarded a Share Award pursuant to this subparagraph (b).
Trustees may, in addition to Share Awards awarded under this subparagraph (b),
also be awarded Share Awards, Options, SARs and Dividend Equivalents under
paragraph 3(a).

          (c) Annual Incentive Bonus Plan. As of a date (the “Bonus Date”)
selected by the Committee that is not less than 30 days before or after the date
on which a cash distribution (a “Bonus”) is earned by an individual under the
Company’s annual incentive bonus plan (the “Bonus Plan”), the Committee may, in
its discretion, elect to pay all or a portion of such Bonus in the form of a
Share Award, Option or SAR having an aggregate Grant Value, determined as of the
Bonus Date, equal to the cash amount of the Grantee’s Bonus being so replaced
(the “Award Portion”). All awards made under this subparagraph (c) shall be
governed by paragraphs 5, 6 or 7 hereof, as applicable. If approved by the
Committee, each individual who participates in the Bonus Plan and who receives a
Share Award under this subparagraph (c) will be given an opportunity to elect,
in accordance with procedures established by the Committee, to have all or a
portion of his Bonus in excess of the Award Portion paid in the form of a Share
Award so as to increase the total Award Portion. Such opportunity provided under
this subparagraph (c) is subject to compliance with all applicable federal and
state securities laws.

          (d) Value. For all purposes of the Plan, the “Grant Value” of grants
made pursuant to paragraph 3(b) or 3(c) shall equal (A) for a Share Award, the
Fair Market Value of a Share (as defined in paragraph 6(b)) as of the date of
grant, (B) for an Option or SAR (1) if the Company has complied with the
disclosure requirements described in Item 402(c) of Regulation S-K under the Act
by disclosing the present value of options under the Black-Scholes or binomial
option pricing model or another valuation method (any of the foregoing
constituting a “Valuation Method”), the value of such Option or SAR calculated
based on the Valuation

2



--------------------------------------------------------------------------------



 



Method and assumptions contained in the most recent document used by the Company
to satisfy those requirements; or (2) if the Company has not so disclosed the
present value of Options, then “Grant Value” shall, at the election of the
Committee either be calculated using a Valuation Method and assumptions that
would satisfy such requirements, or shall equal the difference between the Fair
Market Value of a Share as of the date of grant and the exercise or base price
of the Option or SAR, times the number of Shares subject to the Option or SAR.

     4.     Shares Subject to the Plan. Subject to the provisions of paragraph
13, (i) the maximum number of Shares for which Share Awards, Options, SARs and
Dividend Equivalents may be granted under the Plan shall equal 6.8% of the
outstanding Shares from time-to-time, calculated on a fully diluted basis,
determined annually on the first day of each calendar year; and (ii) no more
than half of the number of Shares described in clause (i) may be subject to
Share Awards granted under the Plan. Shares subject to the Plan may be
authorized but unissued Shares, Shares now held in the treasury of the Company
or Shares hereafter acquired by the Company. In the event that (a) any Option
granted under the Plan expires unexercised or is terminated, surrendered or
canceled (other than in connection with the exercise of a “Tandem” (as defined
in paragraph 7 below) SAR) without being exercised, in whole or in part, for any
reason, (b) any Tandem SAR granted under the Plan expires unexercised or is
terminated, surrendered or canceled (other than in connection with the exercise
of its related Option), or (c) any “Non-Tandem” (as defined in paragraph 7
below) SAR granted under the Plan expires unexercised or is terminated,
surrendered or canceled without being exercised, in whole or in part, for any
reason, then the number of Shares then subject to the Option or SAR, or the
unexercised, terminated, surrendered, forfeited, canceled or reacquired portion
thereof, shall be added to the remaining number of Shares available for grant
under the Plan unless the Plan shall have terminated. Notwithstanding any
provision of this Plan to the contrary, for purposes of determining the maximum
number of Shares subject to this Plan, any common shares of the Company subject
to options under the Equity Office Properties Trust 2003 Share Option and Share
Incentive Plan shall be excluded from total outstanding Shares.

     5.     Share Awards. This paragraph 5 sets forth specific terms and
conditions applicable to Share Awards under the Plan.

          (a) Conditions and Restrictions on Certain Awards. Share Awards
granted under paragraph 3(a) shall be subject to the following conditions and/or
restrictions:

               (i) A Share Award will be forfeited to the Company upon the
termination of the Grantee’s Service (as defined below) before a date
established by the Committee that may not be earlier than six (6) months after
the date of grant of the Share Award (“Date of Grant’), and may be subject to
such further conditions and restrictions established by the Committee at the
Date of Grant. An individual’s “Service” shall continue until he or she is no
longer an employee, officer, trustee, director or consultant of the Company or
an Extended Company. The term “Extended Company” means a Related Company or each
other company designated by the Committee that has provided that awards provided
to its employees and other persons, which are comparable to the awards provided
under the Plan, will not expire if such employees or other persons terminate
their relationship with such company and immediately

3



--------------------------------------------------------------------------------



 



become employees, officers, trustees, directors or consultants of the Company.
The Extended Companies shall be set forth in Exhibit B, as it may be amended
from time to time upon the determination of the Committee.

               (ii) The Committee may, but need not, establish performance goals
to be achieved within such performance periods as may be selected by it in its
sole discretion, using such measures of the performance of the Company and/or
one (1) or more of its Related Companies as it may select.

               (iii) Notwithstanding the foregoing, the restrictions described
in the preceding subparagraphs (i) and (ii) that are contained in the terms of
any grant made pursuant to paragraph 3(a) shall immediately lapse and be of no
effect in the event of the termination of a Grantee’s Service (A) because of the
Grantee’s “Disability” (as defined below) or death, (B) with respect to a
Grantee who is an employee or officer, in connection with his retirement at or
after age 62, (C) with respect to a Grantee who is a consultant, in connection
with his retirement (as determined by the Committee in its discretion), (D) with
respect to a Grantee who is a Trustee, in connection with his failure to be
re-elected to the Board, (E) following a “Change in Control” of the Company (as
defined below) or (F) under circumstances deemed to warrant such treatment by
the Plan Administrator. For purposes of the Plan, “Plan Administrator” shall
mean (X) the President and Chief Executive Officer of the Company and any one
member of the Committee, or (Y) the full Committee. Notwithstanding the
foregoing, where the affected Grantee is a “covered employee” for purposes of
Section 162(m) of the Code, (i) any authority of the Plan Administrator under
the Plan may only be exercised if the existence of such authority would not
cause the related Share Award, Option or SAR to fail to constitute performance
based compensation on its Date of Grant under Treasury Regulation Section
1.162-27; and (ii) “Plan Administrator” shall mean only the full Committee if
the exercise of such authority by the President and Chief Executive Officer and
any one member of the Committee would adversely affect the grant’s status as
performance based compensation and its exercise by the full Committee would not
so affect such status. For purposes of this Plan, “Disability” shall mean a
physical or mental condition that entitles a Participant to benefits under the
Employer-sponsored long-term disability plan in which he or she participates, as
determined by the Plan Administrator in its sole and absolute discretion. In
addition, for purposes of this Plan, a “Change in Control” shall be deemed to
occur upon: (1) the acquisition by any entity, person, or group of more than 50%
of the outstanding Shares from the holders thereof; (2) a merger or
consolidation of the Company with one (1) or more other entities as a result of
which the ultimate holders of outstanding Shares immediately prior to such
merger hold less than 50% of the shares of beneficial ownership of the surviving
or resulting corporation; or (3) a direct or indirect transfer of substantially
all of the property of the Company other than to an entity of which the Company
directly or indirectly owns at least 50% of the shares of beneficial ownership.

          (b) Rights of Grantee. The Grantee shall be entitled to all of the
rights of a shareholder with respect to the Share Awards including the right to
vote such Shares and to receive dividends and other distributions payable with
respect to such Shares from and after the Date of Grant; provided that any
securities or other property (but not cash) received in any such

4



--------------------------------------------------------------------------------



 



distribution with respect to a Share Award that is still subject to the
restrictions in subparagraphs (a)(i), (ii) or (iii) above, shall be subject to
all of the restrictions set forth herein with respect to such Share Award.

          (c) Issuance. If certificates for the Share Award have been issued,
such certificates shall be held in escrow by the Company. Except in the case of
a Share Award under paragraph 3(b), stock powers for such Shares shall be
executed in blank by the Grantee, until all restrictions lapse or such Shares
are forfeited as provided herein. A certificate or certificates representing a
Share Award as to which restrictions have lapsed shall be delivered to the
Grantee upon such lapse.

     6.     Share Options. This paragraph 6 addresses specific terms and
conditions for Share Options.

          (d) Incentive Share Option/NQSO. Any Option to purchase Shares granted
under paragraph 3(a) that satisfies all of the requirements of Section 422 of
the Code, may be designated by the Committee as an “Incentive Share Option.”
Options that are not so designated, or that do not satisfy the requirements of
Section 422 of the Code or that are granted under paragraph 3(b) shall not
constitute Incentive Share Options and shall be Non-Qualified Share Options.

          (e) Exercise Price. With respect to an employee who owns on the Date
of Grant more than 10% of the Company’s Shares, the Option price of an Incentive
Share Option shall equal 110% of the Fair Market Value of a Share. For all other
Grantees, the Option price of an Incentive Share Option shall equal the Fair
Market Value of a Share. The Option price of any Non-Qualified Share Option
shall equal its Fair Market Value. Except as provided in paragraphs 6(d)(vi) and
9, “Fair Market Value” shall equal the closing price paid for the Shares on the
New York Stock Exchange on the first trading day immediately preceding the date
as of which Fair Market Value is being determined. For purposes of determining
the Option price of an Incentive Share Option, Fair Market Value shall not be
less than the closing price paid for the Shares on the New York Stock Exchange
on the date the Option is awarded under the Plan and with respect to an employee
who owns on the Date of Grant more than 10% of the Company’s Shares, 110% of the
Fair Market Value on the date the Option is awarded under the Plan.

          (f) Expiration Date. Subject to earlier termination as provided in
paragraph 16, the “Expiration Date” with respect to an Option or any portion
thereof granted under paragraph 3(a) means the date established by the Committee
at the Date of Grant, but in no event later than the date that is ten (10) years
after the date on which the Option is granted and, with respect to an Incentive
Share Option granted to an employee who owns, on the Date of Grant, more than
10% of the Company’s Shares, in no event later than the date that is five
(5) years from the date on which the Option is granted. The Expiration Date with
respect to an Option or any portion thereof granted under paragraph 3(b) means
the date which is 10 years after the date on which the Option is granted. If the
Service of a Grantee terminates for cause (as determined by the Committee in its
discretion), his Option shall expire immediately. The Committee may establish
guidelines for determining whether a Grantee’s Service has terminated for cause
and

5



--------------------------------------------------------------------------------



 



communicate such guidelines in the Grantee’s award agreement. If the Grantee’s
Service terminates other than for cause and other than because of circumstances
described in the last sentence of paragraph (d)(i) below, his Option shall not
thereafter become exercisable with respect to any additional Shares, and his
Option shall expire three months after the date on which his Service terminated,
but no later than the Expiration Date. If such Service terminates because of the
Grantee’s death, his Option shall be exercisable by the person or persons to
whom that right passes by will or by the laws of descent and distribution for a
period of 12 months after the date of death (at which time it will expire), but
no later than the Expiration Date. Notwithstanding the foregoing, the Plan
Administrator may provide, at any time before the Expiration Date, that a
Grantee’s Option shall not expire prior to the date it would otherwise expire in
accordance with the preceding sentences, and may provide in connection therewith
(i) the date or event that will cause the Option to expire (or that the Option
will expire on the Expiration Date); and/or (ii) the extent to which the Option
shall continue to become exercisable. All rights to purchase Shares pursuant to
an Option shall cease as of the Option’s Expiration Date or its earlier
expiration as provided herein or in the Grantee’s award agreement.

          (g) Exercise of Options. The following paragraphs address specific
terms that control a Grantee’s right to exercise Options:

               (i) Each Option granted under paragraph 3(a) shall be
exercisable, either in whole or in part, at such time or times as shall be
determined by the Committee at the time the Option is granted or later, but in
no event later than the Option’s Expiration Date. The Committee may establish
performance goals to be achieved within such periods as may be selected by it in
its sole discretion, using such measures of the performance of the Company
and/or a Related Company as it may select. Notwithstanding the foregoing, an
Option granted under the Plan shall be immediately exercisable in the event of
the termination of a Grantee’s Service (A) because of the Grantee’s Disability
or death, (B) with respect to a Grantee who is an employee or officer, in
connection with his retirement at or after age 62, (C) with respect to a Grantee
who is a consultant, in connection with his retirement (as determined by the
Committee in its discretion), (D) with respect to a Grantee who is a Trustee, in
connection with his failure to be re-elected to the Board or in connection with
his retirement at or after age 62, or (E) following a Change in Control.

               (ii) Each Option previously granted pursuant to provisions then
in effect shall be exercisable, either in whole or in part, (A) with respect to
one-third (1/3) of the Shares subject to such Option (rounded to the nearest
whole share) at any time on or after six months from the Date of Grant, (B) with
respect to an additional one-third (1/3) of the Shares subject to such Option
(rounded to the nearest whole share) at any time on or after the first
anniversary of the Date of Grant, and (C) with respect to the remaining Shares,
at any time on or after the second anniversary of the Date of Grant, but in each
case, no later than the Option’s Expiration Date.

               (iii) The Fair Market Value of Shares with respect to which
Incentive Share Options are exercisable for the first time by a Grantee during
any calendar year may not

6



--------------------------------------------------------------------------------



 



exceed $100,000. Any Incentive Share Options that become exercisable in excess
of such amount shall be deemed to be Non-Qualified Share Options to the extent
of such excess.

               (iv) An Incentive Share Option may be exercised during the
lifetime of the Grantee only by the Grantee and, after the death of the Grantee,
only by the individuals or entities described in paragraph 6(f).

               (v) Notwithstanding the foregoing, at any time following the
grant of an Option, the Plan Administrator, in its sole discretion, may elect to
accelerate the date as of which the Grantee may exercise the Option with respect
to all or a portion of the Shares subject thereto.

               (vi) Subject to the foregoing, a Grantee may exercise an Option
by giving written notice thereof prior to the Option’s Expiration Date to the
Option Coordinator at the principal executive offices of the Company, or to such
other person or entity and/or at such other location, as designated by the Chief
Legal Counsel of the Company. Contemporaneously with the delivery of notice with
respect to exercise of an Option, the full purchase price of the Shares
purchased pursuant to the exercise of the Option, together with any required
state or federal withholding taxes, shall be paid in cash, by tender of share
certificates in proper form for transfer to the Company valued at the Fair
Market Value of the Shares, by any combination of the foregoing, or with any
other consideration reasonably acceptable to the Committee. For purposes of this
paragraph, and paragraph 9, “Fair Market Value” shall mean the average of the
high and low prices paid for Shares on the New York Stock Exchange on the date
of exercise.

          (h) Suspension of Right. Notwithstanding any other provision of this
paragraph 6, the Chief Legal Counsel of the Company, in his sole and absolute
discretion, may suspend the right of any person to exercise an Option for up to
30 days if the Grantee’s Service has been or, in the sole and absolute judgment
of the Chief Legal Counsel of the Company, may be suspended or terminated for
any reason.

          (i) Parties Entitled to Exercise Options. An Option may be exercised
only by the Grantee, or by his legatee or legatees of such Option under his last
will, by his executors, personal representatives or distributees, or by a
transferee to the extent that a transfer of the Option is permitted pursuant to
paragraph 11(b).

     7.     Share Appreciation Rights. The Committee may grant an SAR to a
Grantee who is awarded an Option under paragraph 3 or to any other key employee,
officer, trustee, director or consultant of the Company or a Related Company.
Each SAR shall be subject to such restrictions and conditions and other terms as
the Committee may specify when the SAR is granted.

          (j) Grant. An SAR granted at the time an Option is granted may be
granted either in addition to the related Option (“Non-Tandem SAR”) or in tandem
with the related Option (“Tandem SAR”). An SAR granted other than at the time an
Option is granted will be subject to the provisions applicable to Non-Tandem
SARs. At the time a Non-Tandem SAR is

7



--------------------------------------------------------------------------------



 



granted, the Committee shall specify the base price of the Shares to be used in
connection with the calculation described in subsection (b)(i) below. The base
price of a Non-Tandem SAR shall be a percentage (as low as zero) of the Fair
Market Value of a Share on the date of grant. The number of Shares subject to a
Tandem SAR shall not exceed one for each Share subject to the related Option. No
Tandem SAR may be granted to a key employee in connection with an Incentive
Share Option in a manner that will disqualify the Incentive Share Option under
Section 422 of the Code unless the key employee consents thereto.

          (k) Value. Upon exercise, an SAR shall entitle the Grantee to receive
from the Company the number of Shares having an aggregate Fair Market Value
equal to the following:

               (i) in the case of a Non-Tandem SAR, the excess of the Fair
Market Value of one Share as of the date on which the SAR is exercised over the
base Share price specified in such SAR, multiplied by the number of Shares then
subject to the SAR, or the portion thereof being exercised.

               (ii) in the case of a Tandem SAR, the excess of the Fair Market
Value of one Share as of the date on which the SAR is exercised over the
exercise price per Share specified in the related Option, multiplied by the
number of Shares then subject to the Option, or the portion thereof as to which
the SAR is being exercised.

               Cash shall be delivered in lieu of any fractional shares. The
Committee, in its discretion, shall be entitled to cause the Company to elect to
settle any part or all of its obligation arising out of the exercise of an SAR
by the payment of cash in lieu of all or part of the Shares it would otherwise
be obligated to deliver in an amount equal to the Fair Market Value of such
Shares on the date of exercise.

          (l) Exercise of Tandem SARs. A Tandem SAR shall be exercisable during
such time, and be subject to such restrictions and conditions and other terms,
as the Committee shall specify at the time such Tandem SAR is granted which
restrictions and conditions and other terms need not be the same for all
Grantees. Notwithstanding the preceding sentence, the Tandem SAR shall be
exercisable only at such time as the Option to which it relates is exercisable
and shall be subject to the restrictions and conditions and other terms
applicable to such Option. Upon the exercise of a Tandem SAR, the unexercised
Option, or the portion thereof to which the exercised portion of the Tandem SAR
is related, shall expire. The exercise of any Option shall cause the expiration
of the Tandem SAR related to such Option, or portion thereof, that is exercised.

          (m) Exercise of Non-Tandem SARs.

               (i) A Non-Tandem SAR granted under the Plan shall be exercisable
during such time, and shall be subject to such restrictions and conditions and
other terms, as the Committee shall specify at the time the Non-Tandem SAR is
granted. The Committee may establish performance goals to be achieved within
such periods as may be selected by it in its

8



--------------------------------------------------------------------------------



 



sole discretion, using such measures of the performance of the Company and/or a
Related Company as it may select. Without limiting the generality of the
foregoing, the Committee may specify a minimum number of full Shares with
respect to which any exercise of a Non-Tandem SAR must be made.

               (ii) Subject to earlier termination as provided in the last
sentence of this subparagraph, a Non-Tandem SAR granted under the Plan shall
expire on the date specified by the Committee, provided that such date shall not
be more than 10 years after the Date of Grant. The Committee shall specify at
the time each Non-Tandem SAR is granted, the time during which the Non-Tandem
SAR may be exercised prior to its expiration and other provisions relevant to
the SAR. The Committee, in its discretion, shall have the power to accelerate
the dates for exercise of any or all Non-Tandem SARs or any part thereof,
granted under the Plan. Notwithstanding the foregoing, any Non-Tandem SAR shall
expire, notwithstanding any restrictions and conditions that the Committee may
impose, following a termination of the Grantee’s Service in the same manner as
an Option held by such Grantee would expire pursuant to the provisions of
paragraph 6(c), taking into account any action by the Plan Administrator
pursuant to the penultimate sentence of such paragraph.

          (n) Acceleration. Notwithstanding any restrictions or conditions
imposed on an SAR pursuant to subparagraphs (c) or (d)(i) above, an SAR granted
under the Plan shall be immediately exercisable in the event of the termination
of the Grantee’s Service (A) because of the Grantee’s Disability or death, (B)
with respect to a Grantee who is an employee or officer, in connection with his
retirement at or after age 62, (C) with respect to a Grantee who is a
consultant, in connection with his retirement (as determined by the Committee in
its discretion), (D) with respect to a Grantee who is a Trustee, in connection
with his failure to be re-elected to the Board, or (E) following a Change in
Control. In addition, at any time following the grant of an SAR, the Plan
Administrator, in its sole discretion, may elect to accelerate the date as of
which the Grantee may exercise the SAR.

          (o) Suspension of Right. Notwithstanding any other provisions of this
paragraph 7, the Chief Legal Counsel of the Company, in his sole and absolute
discretion, may suspend the right of any person to exercise an Option for up to
30 days if the Grantee’s Service has been or, in the sole and absolute judgment
of the Chief Legal Counsel of the Company, may be suspended or terminated for
any reason.

          (p) Parties Entitled to Exercise SARs. An SAR may be exercised only by
the Grantee, or by a legatee or legatees of such SAR under his last will, by his
executors, personal representatives or distributees, or by a transferee to the
extent that a transfer of the SAR is permitted pursuant to paragraph 11(b).

          (q) Settlement of SARs. As soon as is reasonably practicable after the
exercise of an SAR, the Company shall (i) issue, in the name of the Grantee,
Shares representing the total number of full Shares to which the Grantee is
entitled pursuant to subparagraph 7(b) hereof and cash in an amount equal to the
Fair Market Value, as of the date of exercise, of any resulting fractional
Shares, and (ii) if the Committee causes the Company to elect to settle all or
part of its

9



--------------------------------------------------------------------------------



 



obligations arising out of the exercise of the SAR in cash, deliver to the
Grantee an amount in cash equal to the Fair Market Value, as of the date of
exercise, of the Shares it would otherwise be obligated to deliver.

     8.     Dividend Equivalents. A Dividend Equivalent shall be related to a
number of Shares specified at the time of grant and shall entitle the holder to
cash payments that equal the cash dividend, if any, paid with respect to such
Shares provided that the Dividend Equivalent is outstanding on the record date
thereof and that it is not subject to any condition limiting the Grantee’s right
to receive such payments. A Dividend Equivalent shall be subject to such
restrictions and conditions and other terms including those relating to
expiration or forfeiture, as the Committee shall specify at the time such
Dividend Equivalent is granted. A Dividend Equivalent granted pursuant to
subsection 3(c) shall not be subject to any restriction or condition limiting
the Grantee’s right to receive the cash payment discussed above from and after
the second anniversary of its Date of Grant. Notwithstanding the foregoing, any
restriction or condition (other than expiration or forfeiture) limiting the
Grantee’s right to receive the cash payment described above shall lapse in the
event of (A) the termination of the Grantee’s Service because of the Grantee’s
Disability or death, (B) with respect to a Grantee who is an employee or
officer, his retirement at or after age 62, (C) with respect to a Grantee who is
a consultant, his retirement (as determined by the Committee in its discretion),
(D) with respect to a Grantee who is a Trustee, his failure to be re-elected to
the Board, or (E) following a Change in Control.

     9.     Withholding. Whenever under the Plan a Grantee recognizes income
with respect to any Share Award, Option, SAR or Dividend Equivalent (the
“Award”) hereunder, the Company shall have the right to withhold from amounts
payable to such recipient in any manner, as necessary to satisfy all federal,
state and local payroll tax withholding requirements. Without limiting the
generality of the foregoing, (i) a Grantee may elect to satisfy all or part of
the foregoing withholding requirements by delivery of unrestricted Shares owned
by the Grantee having a Fair Market Value equal to the amount to be so withheld;
and (ii) the Committee may permit any such delivery to be made by withholding
Shares otherwise issuable pursuant to the award giving rise to the tax
withholding obligation. If Shares are being surrendered by or withheld for a
Grantee who is subject to Section 16 of the Act, the foregoing shall be
accomplished in a manner consistent with Rule 16b-3(e) thereunder. For these
purposes, the amount of income recognized in connection with an Option exercise
shall be based on (i) in the case of a cashless exercise, the actual proceeds of
the exercise, and (ii) in all other purposes, the excess of the Fair Market
Value of a Share on the date of exercise over the exercise price.

     10.     Compliance with Applicable Laws and Policies. Notwithstanding any
other provision in the Plan, the Company shall have no liability to issue any
Shares under the Plan unless such issuance would comply with all applicable laws
and applicable requirements of any securities exchange or similar entity. Prior
to the issuance of any Shares under the Plan, the Company may require a written
statement that the recipient is acquiring the Shares for investment and not for
the purpose of or with the intention of distributing the Shares. Notwithstanding
any other provision of the Plan, a Grantee or such other persons as are entitled
to exercise an Option or SAR (as described in paragraph 11(b)) will be
prohibited from exercising the Option or SAR to the extent that the Chief Legal
Counsel of the Company has

10



--------------------------------------------------------------------------------



 



determined that purchases and sales of Company securities should be restricted
because of the existence or potential existence of material nonpublic
information concerning the Company, whether or not such determination has been
communicated to the Grantee or such persons. If the Chief Legal Counsel of the
Company has made such a determination and the Grantee or such persons give
notice of an intent to exercise the Option or SAR (and satisfy all other
conditions to the exercise thereof), the Chief Legal Counsel of the Company
shall advise the Grantee or such persons concerning such restrictions, and the
effective time of the Grantee’s exercise shall be postponed to the earlier of
the date that the Chief Legal Counsel of the Company determines that such
restriction is no longer necessary with respect to exercises of the Option or
SAR, or the day before the date that the Option or SAR expires.

     11.     Transferability. This paragraph 11 shall govern the transferability
of the various benefits under this Plan.

          (r) Share Awards. The Shares subject to Share Awards granted under
paragraph 3(a) or 3(c) shall not be sold, assigned, pledged or otherwise
transferred, voluntarily or involuntarily, by the Grantee, while they are
subject to the restrictions described in paragraph 5(a).

          (s) Options, SARs and Dividend Equivalents. Options, SARs and Dividend
Equivalents granted under the Plan are not transferable except (i) by will or by
the laws of descent and distribution or, to the extent not inconsistent with the
applicable provisions of the Code, pursuant to a qualified domestic relations
order (as that term is defined in the Code); and (ii) a Grantee may transfer all
or part of an Option that is not an Incentive Share Option, or an SAR, to the
Grantee’s spouse, child or children, grandchild or grandchildren, or other
relatives or to a trust for the benefit of any of the foregoing; provided that
the transferee thereof shall hold such Option or SAR subject to all of the
conditions and restrictions contained herein and otherwise applicable to the
Option or SAR, and that, as a condition to such transfer, the Company may
require the transferee to agree in writing (in a form acceptable to the Company)
that the transfer is subject to such conditions and restrictions.

     12.     Service and Shareholder Status. The Plan does not constitute a
contract of employment or continued Service, and selection as a Grantee will not
give any employee, Grantee, or other individual the right to be retained as an
employee, officer, trustee, director or consultant of the Company or any
Extended Company. No person entitled to exercise any Option or SAR granted under
the Plan shall have any of the rights or privileges of a shareholder of record
with respect to any Shares issuable upon exercise of such Option or SAR until
such Shares have been issued. If the redistribution of Shares is restricted
pursuant to paragraph 5 or 13, certificates representing such Shares may bear a
legend referring to such restrictions.

     13.     Adjustments to Number of Shares Subject to the Plan and to Terms of
Options, SARs and Dividend Equivalents. Subject to the following provisions of
this paragraph 13, in the event of any change in the outstanding Shares by
reason of any share dividend, split, recapitalization, merger, consolidation,
combination, exchange of shares or other similar corporate change, the aggregate
number and kind of Shares reserved for issuance under the Plan

11



--------------------------------------------------------------------------------



 



or subject to Options, SARs or Dividend Equivalents outstanding or to be granted
under the Plan shall be proportionately adjusted so that the value of each such
unit shall not be changed, and the terms of any outstanding Option, SAR or
Dividend Equivalent may be adjusted by the Committee in such manner as it deems
equitable, provided that in no event shall the Option price for a Share be
adjusted below the par value of such Share, nor shall any fraction of a Share be
issued upon the exercise of an Option. Shares subject to a Share Award shall be
treated in the same manner as other outstanding Shares; provided that any
conditions and restrictions applicable to a Share Award shall continue to apply
to any Shares, other security or other consideration received in connection with
the foregoing.

     14.     Agreement with Company. At the time of a grant, the Committee may
require a Grantee to enter into an agreement with the Company in a form
specified by the Committee agreeing to the terms and conditions of the Plan and
to such additional terms and conditions, not inconsistent with the Plan, as the
Committee may, in its sole discretion, prescribe.

     15.     Term of Plan. This amended and restated Plan is effective May 20,
2003. No Incentive Share Options may be granted under the Plan after July 1,
2007 or, if earlier, the date on which the Plan is terminated pursuant to
paragraph 16.

     16.     Amendment and Termination of Plan. Subject to any approval of the
shareholders of the Company which may be required by law, the Board of Trustees
of the Company may at any time amend, suspend or terminate the Plan. No
amendment, suspension or termination of the Plan shall alter or impair any Share
Award, Option, SAR or Dividend Equivalent previously granted under the Plan
without the consent of the holder thereof. No amendment requiring shareholder
approval under Section 240.16b-3 of the Act, Treasury Regulation
Section 1.162-27 or Section 422 of the Code shall be valid unless such
shareholder approval is secured as provided therein.

     17.     Headings, References and Construction. The headings to sections of
this Plan have been included for the convenience of reference only. This Plan
shall be interpreted and construed in accordance with the laws of the State of
Maryland.

     IN WITNESS WHEREOF, the undersigned officer of the Company has executed
this document to certify its adoption by the Company as of the effective date
provided herein.

                EQUITY OFFICE PROPERTIES TRUST               By:   /s/ Stanley
M. Stevens        

--------------------------------------------------------------------------------

        Stanley M. Stevens
Executive Vice President,
Chief Legal Counsel and Secretary

12



--------------------------------------------------------------------------------



 



APPENDIX A
RELATED COMPANIES

Equity Office Properties Management Corp.
EOP Operating Limited Partnership
EOPMC of California, Inc.
EOPMC of Florida, Inc.

13



--------------------------------------------------------------------------------



 



APPENDIX B
EXTENDED COMPANIES

Equity Group Investments, LLC
Equity Residential Properties Trust and its affiliated companies
Manufactured Home Communities, Inc. and its affiliated companies
Rosenberg & Liebentritt, PC

14